DETAILED ACTION
	This action is responsive to the following communications: the Application filed March 30, 2021, and Information Disclosure Statement filed on March 30, 2021.
	Claims 1-22 are pending. Claims 1, 14 and 20 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on March 30, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over HER et al. (US 2020/0051649) in view of Ray et al. (US 2018/0122489) and further in view of  KIM (US 2018/0350441).


	Regarding independent claim 1, HER et al. disclose a memory device, comprising: plurality of pages (see figure 1, also para.[0045] discloses: one memory block may include a plurality of pages), each including a plurality of memory cells (para.[0045]); a peripheral circuit (figure 2) configured to perform a plurality of program  loops (see para.[0136]) and program a page selected from among the plurality of pages (see para.[0088] discloses: when program, pulse is applied to a selected word line, the first to mth page buffers PB1 to PBm may transfer DATA received through the data input/output circuit 124 to selected so memory cells through the bit line BL1 to BLm. Memory cells of a selected page are programmed according to the transferred DATA) , , and performs a current sensing (SENSING CIRCUIT, figure 2) check operation of determining whether a verify operation performed in a previous program loop has passed or failed (see para.[0095] discloses: The control logic 130 may output the operation signal to the voltage generator 122, output the row address to the address decoder 121, output the read/write circuit control signal to the read/write circuit 123, and output the allow bit to the sensing circuit 126. Also, the control logic 130 may determine whether the verify operation has PASSED or Fail in response to the pass or fail signal output by the sensing circuit 126 in figure 2). 
and a control logic circuit (130, figure 2) configured to control the peripheral circuit so that the current sensing check operation is performed (see para. [0094] discloses: control logic 130 may be configure to control overall operation of the memory device 100).
	However, HER et al. are silent with respect to wherein the peripheral circuit counts a number of memory cells whose threshold voltages have increased up to a first target voltage, among a part of memory cells included in the selected page, and when number of cells whose threshold voltages have increased up to the first target voltage, is equal to or greater than a reference number of memory cells.
	Ray et al. disclose the peripheral circuit counts a number of memory cells (see para.[0097] discloses: the system counts the number of memory cells that have, so far, fail the verify process. Note: the system may counts the number of memory cells that have so far, pass too) when number of cells whose threshold voltages have increased up to a first target voltage (see para.[0097] and figure 6B disclose: In step 774 in figure 6B, it is determined whether all the memory cells have reached their target voltages (pass) if so, the programming process is completed and successful because all select memory cells were programmed and verified to their target states) , among a part of memory cells included in the selected page (see para.[0096] discloses: the threshold of the memory cells SELECTED for programming have reached the appropriate verify reference voltage. Note: MEMORY CELLS include page, see para’[0099]), and whose threshold voltages have increased up to the first target voltage (see above). is equal to or greater than a reference number of memory cells.
Since HER et al. and Ray et al. are both from the same field of endeavor, the purpose disclosed by Ray et al. would have been recognized in the pertinent art of HER et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Ray et al. to teaching of HER et al. for purpose of increasing threshold voltage of memory cells to select memory cells were programmed and verified to their target states (pass or fail).
	However, both HER et al. and Ray et al. are silent with respect to the number of cells is equal to or greater than a reference number of memory cells.
	KIM discloses the number of cells is equal to or greater than a reference number of memory cells (see para.[0135] discloses: the mapping unit 132 may determine whether or not a number of cells of accumulation index “D” is greater than the reference of cells (e.g. 4,000). When the number of cells of accumulation index “D” is greater than the reference number of cells (4,000), the mapping unit 132 may allocate a binary value 1 to the fourth bit (2.sup.3) of the 4-bit information bits. Then, the mapping unit 132 may determine whether or not the number of cells of accumulation index “D” is greater than the reference number of cells (e.g. 4,100). NOTE: reference of KIM also discloses: wherein the controller controls the memory device to perform a READ operation bases on the counted NUMBER OF MEMORY CELLS for the respective threshold voltage (see ATRACT), and PARA.[0121] discloses: Number of cells corresponding to the threshold voltage may be accumulated as the threshold voltage INCREASE (see figure 7A) for more detail).
	
	Since HER et al., Ray et al. and KIM are from the same field of endeavor, the purpose disclosed by Yang et al. would have been recognized in the pertinent art of HER et al. and Ray et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KIM to teaching of HER et al. and Ray et al. for purpose of increasing threshold voltage of memory cells to select memory cells were programmed and verified to their target states (pass or fail).

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HER et al. (US 2020/0051649) in view of Ray et al. (US 2018/0122489) and further in view of KIM (US 2018/0350441) and further in view of Kim (US 9,711,197).

	Regarding claim 11, the combination of HER et al., Ray et al. and KIM disclose the limitation of claim 1.
	However, the combination of HER et al., Ray et al. and KIM are silent with respect to wherein the control logic circuit comprises: a current sensing check controller configured to selectively output a check enable signal for performing the current sensing check operation depending on the number of memory cells whose threshold voltages are lower than the first target voltage, and to control a program loop of the selected page depending on a result of the verify operation or the current sensing check operation on the selected page. 
	Kim discloses wherein the control logic circuit (300, figure 1) comprises: a current sensing (260, figure 1) check controller configured to selectively output a check enable signal (Esen, figure 8) for performing the current sensing check operation depending on the number of memory cells (see col.6, ll.51-60 disclose: voltage of bit lines, which change according to the threshold voltages of the memory cells, are sensed) whose threshold voltages are lower than the first target voltage (see col.6, ll.51-60 disclose: the memory cell 51 in figure 5 having threshold voltages lower than the target voltage Vt, see figure 5 below) , and to control a program loop of the selected page depending on a result of the verify operation (see figure 6 below) or the current sensing check operation on the selected page. 
	Since HER et al., Ray et al., KIM and Kim are from the same field of endeavor, the purpose disclosed by Kim would have been recognized in the pertinent art of HER et al., KIM and Ray et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Kim to teaching of HER et al., KIM and Ray et al. for purpose of using CURRENT SENSING CIRCUIT to check operation of the memory cells.

    PNG
    media_image1.png
    737
    530
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of a verify detector configured to compare the number of memory cells whose threshold voltages have increased up to the first target voltage, with the reference number of memory cells and to output a check start signal or a check delay signal based on a result of the comparison; and a current sensing check detector configured to delay the current sensing check operation of determining whether the verify operation performed in the previous program loop has passed or failed until a check enable signal is output from the control logic circuit and to perform the current sensing check operation when the check enable signal is output in combination with the other limitations thereof as is recited in the claim. Claims 3-10 depend on claim 2.

	Regarding claim 12, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of a detector configured to output a pass signal when the number of memory cells whose threshold voltages are lower than the first target  voltage is less than or equal to the reference number of memory ceils or when the verify operation has passed, and to output a fail signal when the number of memory cells whose threshold voltages are lower than the first target voltage is greater than the reference number of memory cells or when the verify operation has failed in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 13, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of compare the number of memory cells whose threshold voltages have increased up to the first target voltage, with the reference number of memory cells and output a check start signal or a check delay signal based on a result of the comparison, or delay the current sensing check operation of determining whether the verify operation performed in the previous program loop has passed or failed until a check enable signal is output from the control logic circuit, and perform the current sensing check operation when the check enable signal is output in combination with the other limitations thereof as is recited in the claim.

	Claims 14-20 are allowed.

	Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “performing a verify operation to verify threshold voltages of selected memory cells having a lowest target voltage, selected from among the plurality of memory cells; and comparing a number of passed bits detected in the verify operation with a reference number of passed bits, Skipping a current sensing check operation of determining whether the verify operation has passed or failed in a next program loop when the number of passed bits is less than the reference number of passed bits; and performing the current sensing check operation from the next program loop when the number of passed bits is equal to or greater than the reference number of passed bits”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 15-19, the claims have been found allowable due to their dependencies to claim 14 above. 

	Regarding independent claim 20, the prior art does not teach or suggest the claimed invention having “wherein, in each of the plurality of program loops, when a number of memory cells whose threshold voltages have increased up to a target voltage, is less than a reference number of memory cells, a current sensing check operation of determining a result of a verify operation of a previous program loop is skipped, and when the number of memory cells whose threshold voltages have  increased up to the target voltage, is equal to or greater than the reference number of memory cells, the current sensing check operation is performed”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 21-22, the claims have been found allowable due to their dependencies to claim 20 above. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827